DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
National Stage Application
This application is a 371 application of international application no. PCT/US2018/051549 filed on September 18, 2018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 62/560,018 filed September 18, 2017 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a method is one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. (Original) A method comprising:
receiving, by a computing device, a transaction for a blockchain, wherein the transaction comprises an indication of a unit of a cryptocurrency and an indication of a recipient of the unit, wherein the cryptocurrency is associated with a class;
determining, based on the transaction, that the recipient comprises a member of the class; and
adding, based on the determination that the recipient comprises the member of the class, the transaction to the blockchain.
The analysis then proceeds to Prong One of Step 2A where the claim is evaluated in order to determine whether the claim recites a judicial exception including an abstract idea.  The claim is directed towards determining whether a particular 
The analysis then proceeds to Prong Two of Step 2A where the claim is evaluated in order to determine whether additional elements are present in the claim that form a practical application.  The only entities in the claim that could be construed as elements under Prong Two are the computing device and the blockchain.  Both of these are being claimed at a high level and must be viewed as being broad enough in scope to read on general purpose computer components.  Furthermore no technological improvement is being made to either the computing device or the blockchain and the claim can therefore be viewed as merely applying the computing device as a tool to perform the abstract idea.  Therefore under Prong Two of Step 2A the claim is deemed as being ineligible.
Dependent claims 2-14 merely extend the abstract idea of claim 1 by further elaborating on the sender being a member of the class, further elaborating on the nature of the class, determining in a second transaction that a recipient is not a member 
The analysis then proceeds to Step 2B where the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The only entities in the claim that could be construed as elements under Prong Two are the computing device and the blockchain.  No technological improvement of either entity is recited in the claim or even disclosed in the written disclosure.  No technological improvement is present based on an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited computing device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of determining whether an investor/recipient is accredited to participate in a restricted offering and only providing the offering in the event that the recipient is accredited is an operation that has previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0029 and 0037-0048 describes only the use of a generic unimproved computing environment and describes the elements in a manner Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-14 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 15 merely recites the general purpose computer used to the method of claim 1 and therefore is held as being ineligible for the same reasons as claim 1.
Claim Rejections - 35 USC § 112
Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the adding the transaction comprises digitally signing at least a portion of the transaction using a private key associated with the recipient; and wherein the determining the recipient comprises the member of the class comprises decrypting, using a public key, the at least a portion of the transaction and determining, wherein the public key is associated with the class”.  Examiner believes that claims 1 and 9 are written from the perspective of a cryptocurrency exchange operating either on behalf of a coin offering issuer or between holders of the offered coin.  If this is the case 
Claim 13 recites “…wherein the method further comprises: receiving, at the time intervals, the confirmation of the qualification for membership in the class; and transferring, to the recipient and based on the receiving the confirmation, one or more units of the cryptocurrency”.  In reviewing the written disclosure Examiner does not see any teaching that if the membership is confirmed that cryptocurrency will be transferred to the recipient.  What Examiner sees in the written disclosure is the opposite scenario where if a recipient cannot be confirmed as qualifying for membership in the class any cryptocurrency held by the recipient will be taken from the recipient (0020, 0055).  Therefore it is unclear as to whether the claim is not worded as intended or if the claim is directed towards subject matter not clearly described in the written disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molinari et al. (U.S. Patent Publication 2019/0080407, hereinafter referred to as Molinari).
Examiner would note that the Molinari reference claims priority to provisional application 62/556,558 filed September 11, 2017.  Examiner has reviewed the provisional and deems that support exists for the citations cited in the non-provisional application, particularly at paragraphs 017, 028, 030, 036-038, 061, 066-069 and 071-073 of the provisional application.
As per claims 1 and 15
Molinari discloses receiving, by a computing device, a transaction for a blockchain, wherein the transaction comprises an indication of a unit of a cryptocurrency and an indication of a recipient of the unit, wherein the cryptocurrency is associated with a class (Abstract, 0034, 0042 “The present disclosure can also apply where a token is a cryptocurrency. This, the principles could apply to Bitcoin, Ethereum, Ripple (XRP) or any other cryptocurrency”, 0061 “FIG. 3B illustrates another aspect of using unique identifiers for tokens and/or wallets. A system 350 includes a number of different 352 is a cryptocurrency or trading platform that enables tokens that are identified as securities to be traded. A smart contract 362 can operate on this platform, or in connection with this platform on a blockchain network 370 to perform some the functionality disclosed herein. A seller has a computing device or seller wallet 354 which stores data associated with the tokens owned by that seller. The unique identifier 356 can be associated with the individual's wallet 354. The wallet unique identifier can include fields for identifying the individual, a geographic location of the individual, an accredited nature of the individual, and address of the individual, other identification means associated with the individual, and so forth. Assume that the seller 354 desires to sell the token 364 on the alternative trading system 352. The token 364 includes the unique identifier 366. A buyer having a buyer wallet 358 desires to purchase, via the alternative trading system 352, the token 364. A database can be accessed which can enable the buyer 358 to receive the CUSIP identifier for the token 364. The buyer can access a data vendor 376, the alternative trading system 352, the blockchain 370, a record-keeping entity, or any other entity that can store data about the tokens accessible via the unique identifier. It is noted that the wallet 358 associated with the buyer can also include a unique identifier 360. The data that can be accessed can be offering materials, any updates regarding the offering, company information, news, or any other data that is typically available for non-digital assets or standard securities. Having a separate listing (for example, in a record-keeping entity separate from a blockchain network) of each token associated with a tokenized asset offering as well as data associated with all of the buyers of that token 
Molinari discloses determining, based on the transaction, that the recipient comprises a member of the class (0093 “In another aspect of this disclosure, anti-money laundering (AML) processes may also be built into the issuance of tokens. Such a structure can include AML procedures to identify purchasers and sellers such as through the user of identifiers as disclosed herein. Know your client (KYC) requirements may also relate to being accredited or qualified purchasers, which is another important feature by way of investor protections. In a regulation D 506(c) offering under general solicitation, for example, the issuer can advertise to anyone and any inbound investor has to be accredited. A retail investor may not be allowed to make the purchase of a token offering under regulation D”)
Molinari discloses adding, based on the determination that the recipient comprises the member of the class, the transaction to the blockchain (0076-0077, 0093, 0095-0096)
As per claim 2
Molinari discloses wherein the method further comprises determining that a sender of the unit comprises a member of the class (0058 “The ATS 312 is a broker-dealer registered with the US Securities and Exchange Commission and through this process can offer CUSIP identifiers to TAOs 314, 316 trading on its platform. Popular with real estate firms, TAOs represent a recent incarnation of initial coin offerings (ICOs). ICOs allowed firms to raise capital through a global investor base yet often violated US securities laws. Instead, TAOs are variations on private placement 318 using smart contracts. The smart contracts specify the terms and conditions, such as the price, time of offering and type of security being sold similar to the offering document for a private placement. “, 0060 “All the issuer 314, 316 has to do is fill out the proper documentation with numbering agency 310 and it will be assigned one after a numbering agent analyst extracts up to 60 discrete data elements to determine the uniqueness of the TAO”, 0075 “FIG. 6 illustrates another aspect of this disclosure, which relates to who the holder of record is with respect to security tokens. Section 12(g) of the Securities Exchange Act establishes the thresholds at which an issuer is required to register a class of securities with the Securities and Exchange Commission”, 0070, 0092-0093, 0095)
Molinari discloses wherein the adding the transaction to the blockchain is further based on the determination that the sender comprises a member of the class (0087, 0092-0093, 0095)
As per claim 3
Molinari discloses wherein the determining that the recipient comprises a member of the class comprises determining that the recipient is in possession of at least a fraction of a unit of the cryptocurrency (0029, 0080 “An important point of this mechanism is to ensure that the smart contracts or the tokens associated with them 618 are not bearer instruments as the transfer agent 614 and not the blockchain 617 can be considered the ultimate arbiter of ownership via its certified records. Tying the smart contract of the issuer back to the transfer agent 614 can enable the issuer to receive real-time an indication data regarding the number 
As per claim 4
Molinari discloses wherein the class comprises at least one of Accredited Investors or Qualified Investors (0076, 0093)
As per claim 5
Molinari discloses wherein the determining that the recipient comprises a member of the class comprises determining, using a smart contract of the blockchain, that the recipient comprises a member (0045, 0093)
As per claim 6
Molinari discloses wherein the method further comprises: receiving, by the computing device, a second transaction for the blockchain, wherein the second transaction comprises an indication of a second unit of the cryptocurrency and an indication of a second recipient of the second unit; and determining that the second recipient does not comprise a member of the class (0045, 0076, 0087, 0093)
As per claim 10
Molinari discloses wherein the method further comprises: generating, based on the determining that the recipient comprises a member of the class, an account associated with the cryptocurrency; and depositing, based on the determining that the recipient comprises a member of the class, at least a portion of a unit of the cryptocurrency in the account (0031 “These tokens are generally understood to be offered as securities. The unique identifier can be built on a 9-digit CUSIP taxonomy 
As per claim 11
Molinari discloses wherein the method further comprises: receiving a request to transfer units of the cryptocurrency to the recipient; determining, based on the request, that the recipient comprises a member of the class; and transferring, based on the determination that the recipient comprises a member of the class, the units of the cryptocurrency to the recipient (0093)
As per claim 12
Molinari discloses wherein the method further comprises transmitting, at time intervals and to the recipient, a request for confirmation of qualification for membership in the class (0094, 0103)
As per claim 14
Molinari discloses wherein the adding the transaction comprises sending an indication of the transaction to a plurality of nodes of the blockchain (0042-0044, 0054)
Statement Regarding Prior Art
Examiner was not able to find prior art that fairly read on claims 7-9 or 13.  As the claims are being rejected under sections 101 and/or 112 Examiner will defer at this time 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES D NIGH/Senior Examiner, Art Unit 3685